DETAILED ACTION
This is in response to Applicant’s Request for Continued Examination filed on 01/18/2022 and amendment on 12/15/2021. Claims 1-2, 4, 6-9, 11, 13-16, and 19-20 are examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

 Claim Objections
Claims 1, and 8 are objected to because of the following informalities: 
Regarding Claim 1: at L. 11 “a fully open position” should be “a fully opened position” and L. 22-23 “a fully opened position and a fully closed position” should be “the fully opened position and the fully closed position”;
Regarding Claim 8: at L. 13 “a fully open position” should be “a fully opened position” and L. 27 “a fully opened position and a fully closed position” should be “the fully opened position and the fully closed position”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 


Claims 7 and 14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7 and 14 merely recite the limitation “a bleed outlet disposed at a turbine section of the gas turbine engine”, such a limitation is present in independent Claims 1 and 8, from which Claims 7 and 14 depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2; 4; 6-9; 11; 13 -16; 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6,487,863), in view of Gonzales (US 5,584,511), and further in view of Schafer (US 4,991,389).

Regarding Claims 1 and 7: Chen discloses a bleed air cooling system (cooling circuit, not numbered, see Abstract, and Fig. 2) for a gas turbine engine (gas turbine, not numbered, Col. 1 L. 6, Fig. 2), comprising: a bleed port (22,24, or 26; Fig. 2) disposed at an axial location (see Fig. 2) of the gas turbine engine to divert a bleed airflow (cooling air; Fig. 2)  from a gas turbine engine flowpath (see arrows from ambient air to exhaust stack; in Fig. 2); a bleed outlet (see annotated figure 863’) disposed at a turbine section of the gas turbine engine (see annotated figure 863’) of the gas turbine engine; a bleed duct (pipes carrying high-pressure cooling air; see Fig. 2) in fluid communication with the bleed port (see arrows/paths from 22,24, or 26  to 46, 48, or 50) and configured to convey the bleed airflow from the bleed port to the bleed outlet (see cooling air Fig. 2); a modulating valve (V8, V7, V6; Fig. 2) disposed at the bleed duct (see annotated figure 863’), movable between a fully open position and a fully closed position (valves V8, V7, V6 would necessarily be movable between a fully open and closed position, see Col. 3 L. 63 to Col. 4 L. 17) to regulate the bleed airflow through the bleed duct based on one or more operating conditions (T1…T16; and P1…P9; see Fig. 2; Col. 4 L. 27-48) of the gas turbine engine; one or more sensors (sensors corresponding to T6, T7, T8, P6, P7, P8; see Fig. 2) disposed at the bleed duct to sense the one or more operating conditions (values from T6, T7, T8, P6, P7, P8; see Fig. 2), the modulating valve responsive to the one or more operating conditions sensed by the one or more sensors (see Fig. 2 and Col. 3 L. 63 to Col. 4 L. 17), the one or more sensors disposed between the bleed port and the modulating valve (see location of T6, T7, T8, P6, P7, and P8 in Fig. 2); and a control system (82; Fig. 2) operably connected to the modulating valve and the one or more sensors (see arrows indicating that 82 receives sensing signals commensurate with T6, T7, T8, P6, P7, and P8 and provides actuation signals commensurate with V6, V7, and V8 ), the control system configured to evaluate data from the one or more 

    PNG
    media_image1.png
    684
    816
    media_image1.png
    Greyscale

Chen is silent regarding a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations.
In addition, Chen does not explicitly recites that the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system of Chen to have a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations, as taught by Gonzales. This would enable to suitably disperse and distribute the cooling air to the turbine section, as recognized by Gonzales, see Col. 2 L. 28-31.
Schafer teaches a bleed system (see system in Fig. 1) with a modulating valve (22; Fig. 1) being configured to be positioned anywhere between the fully opened position and the fully closed positioned (Col. 4 L. 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulation valve of Chen to have the modulation valve is configured to be positioned anywhere between the fully opened 


    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale

Regarding Claim 2: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 1, as stated above, and Chen further discloses  the one or more operating conditions are one or more properties of the bleed airflow entering the bleed port (T6, T7, T8, P6, P7, and P8 corresponds to the temperature and pressure of the bleed air).

Regarding Claim 4: Chen  in view of Gonzales and Schafer teaches all the limitations of Claim 1, as stated above, and Chen further discloses  the 96308US01 (U421166US)one or more sensors include a pressure sensor (P6, P7, P8 are pressure sensors) or a temperature sensor (T6, T7, T8 are temperature sensors).

Regarding Claim 6: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 1, as stated above, and Chen further discloses the bleed airflow is diverted from a high pressure compressor (see 22, 24, or 26; Fig. 2 taken from highest compressor stages) of the gas turbine engine.


Regarding Claims 8 and 14: Chen discloses a gas turbine engine (gas turbine, not numbered, Col. 1 L. 6; Fig. 2), comprising: a compressor section (12; Fig. 2); a turbine section (41; Fig. 2) operably connected to the compressor section (18 operatively connects 12 and 41; Fig. 2; Col. 1 L. 24 Col. 2 L. 2); and a bleed air cooling system (cooling circuit, not numbered, see Abstract, and Fig. 2), comprising: a bleed port (22,24, or 26; Fig. 2) disposed at the compressor section to divert a bleed airflow (cooling air; Fig. 2)   from a gas turbine engine flowpath  (see arrows/paths from 22, 24, or 26  to 46, 48, or 50); a bleed outlet (see annotated figure 863’) disposed at a turbine section of the gas turbine (see annotated figure 863’) of the gas  (see Fig. 2 and Col. 3 L. 63 to Col. 4 L. 17 wherein cooling capability of the bleed air, i.e. cooling amount that can be provided, is calculated based on T6, T7, T8, P6, P7, P8 and the valves V6, V7, and V8 are actuated, i.e. open/close to a predetermined degree, to provide adequate cooling, i.e. cooling amount calculated from T6, T7, T8, P6, P7, P8  that equals the cooling demands calculated from T14-16).
anywhere between the fully opened position and the fully closed positioned.
However, Gonzales teaches a bleed air cooling system (see annotated figure 511’) for a gas turbine engine (10; Fig. 1), comprising: a bleed port (see annotated figure 511’); a bleed outlet (see annotated figure 511’) disposed at a turbine section of the gas turbine engine (see annotated figure 511’) of the gas turbine engine; a bleed duct (12b) in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet  (see arrow in Fig. 1); a turbine manifold (14; Figs. 1-2) disposed at the turbine section extending completely around a perimeter (see annotated figure 511’) of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations (see annotated figure 511’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system of Chen to have a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations, as taught by Gonzales. This would enable to suitably disperses and distribute the cooling air to the turbine section, as recognized by Gonzales, see Col. 2 L. 28-31.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulation valve of Chen to have the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned, as taught by Schafer. This would enable to  have a larger and more accurate way to modulate the amount of bleed air passing through the valve.

Chen in view of Gonzales and Schafer teaches all the limitations stated above, except for wherein the modulating valve is positioned along the bleed duct nearer to the bleed outlet than to the bleed port.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to displace the modulating and element operatively connected thereto and thus to have the modulating valve being positioned along the bleed duct nearer to the bleed outlet than to the bleed port, since it has been held that mere relocation of an element would not have modified the operation of the device. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
(In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


Regarding Claim 9: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 8, as stated above, and Chen further discloses  the one or more operating conditions are 

Regarding Claim 11: Chen  in view of Gonzales and Schafer teaches all the limitations of Claim 8, as stated above, and Chen further discloses  the 96308US01 (U421166US)one or more sensors include a pressure sensor (P6, P7, P8 are pressure sensors) or a temperature sensor (T6, T7, T8 are temperature sensors).

Regarding Claim 13: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 8, as stated above, and Chen further discloses the bleed airflow is diverted from a high pressure compressor (see 22, 24, or 26; Fig. 2 taken from highest compressor stages) of the gas turbine engine.

Regarding Claim 15: Chen discloses a method (see tittle) of cooling one or more components (see tittle) of a gas turbine engine (gas turbine, not numbered, Col. 1 L. 6, Fig. 2), comprising: urging a bleed airflow (cooling air; Fig. 2) through a bleed port (22,24, or 26; Fig. 2) disposed at a first axial location (see Fig. 2) of a compressor section (12; Fig. 2) of the gas turbine engine; flowing the bleed airflow through a bleed duct (pipes carrying high-pressure cooling air; see Fig. 2) toward a bleed outlet (see annotated figure 863’) disposed at a turbine section of the gas turbine (see annotated figure 863’); sensing one or more operating conditions (values from T6, T7, T8, P6, P7, P8; see Fig. 2) of the gas turbine engine via one or more sensors (sensors corresponding to T6, T7, T8, P6, P7, P8; see Fig. 2) disposed at the bleed duct (see Fig. 2) to sense the one or more operating conditions, the one or more sensors disposed between the bleed port and a modulating valve (see location of T6, T7, T8, P6, P7, and P8 in Fig. 2) disposed 
Chen is silent regarding a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations. In addition, Chen does not explicitly recites that the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned.

However, Gonzales teaches a bleed air cooling system (see annotated figure 511’) for a gas turbine engine (10; Fig. 1), comprising: a bleed port (see annotated figure 511’); a bleed outlet (see annotated figure 511’) disposed at a turbine section of the gas turbine engine (see annotated figure 511’) of the gas turbine engine; a bleed duct (12b) in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet  (see arrow in Fig. 1); a turbine manifold (14; Figs. 1-2) disposed at the turbine section extending 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system of Chen to have a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations, as taught by Gonzales. This would enable to suitably disperses and distribute the cooling air to the turbine section, as recognized by Gonzales, see Col. 2 L. 28-31.
However, Schafer teaches a bleed system (see system in Fig. 1) with a modulating valve (22; Fig. 1) being configured to be positioned anywhere between the fully opened position and the fully closed positioned (Col. 4 L. 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulation valve of Chen to have the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned, as taught by Schafer. This would enable to have a larger and more accurate way to modulate the amount of bleed air passing through the valve.




Regarding Claim 16: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 15, as stated above, and Chen further discloses sensing the one or more operating conditions includes sensing one or more of a pressure or a temperature of the bleed airflow entering the bleed duct (T6, T7, T8, P6, P7, and P8 corresponds to the temperature and pressure of the bleed air entering the duct, see Fig. 2).

Regarding Claim 20: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 1, as stated above, except for wherein the modulating valve is positioned along the bleed duct nearer to the bleed outlet than to the bleed port.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to displace the modulating and element operatively connected thereto and thus to have the modulating valve is positioned along the bleed duct nearer to the bleed outlet than to the bleed port, since it has been held that mere relocation of an element would not have modified the operation of the device. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
(In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gonzales and Schafer, applied to claim 1 above, and further in view of Findlay (US 2018/0142625).

Regarding Claim 19: Chen in view of Gonzales and Schafer teaches all the limitations of Claim 1, as stated above, but is silent regarding a feedback to determine whether the modulating valve reached a commanded position.
However, Findlay teaches a bleed air cooling system (see annotated figure 625’) similar to Robson having a bleed port (see annotated figure 625’); a bleed outlet (see annotated figure 625’); a bleed duct (78, Fig. 2) in fluid communication with the bleed port (see annotated figure II below); a modulating valve (80. 90; Fig. 2) disposed at the bleed duct (see Fig. 2); and a feedback to determine whether the modulating valve reached a commanded position (see [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleeding system of Chen to have a feedback to determine whether the modulating valve reached a commanded position, as taught by Findlay, to verify position of the modulating valve and further increase accuracy of the bleed air flow control, as recognized by Findlay, see steps 110-112 in Fig. 3. 


    PNG
    media_image3.png
    485
    742
    media_image3.png
    Greyscale


Claims 1, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla (US 2017/0234224) in view of Chen (US 6,487,86) and Gonzales (US 5,584,511) and Schafer (US 4,991,389).
Regarding Claims 1 and 20: Adibhatla discloses a bleed air cooling system see annotated figure 224’ and Abstract and title) for a gas turbine engine (100; [0017]; Fig. 1), comprising: a bleed port (see annotated figure 224’) disposed at an axial location (see annotated figure 224’) of the gas turbine engine to divert a bleed airflow (see annotated figure 224’) from a gas turbine engine flowpath (see arrow 164; Fig. 1); a bleed outlet (see annotated figure 224’) disposed at a turbine section (see annotated figure 224’ and Abstract) of the gas turbine engine; a bleed duct (see annotated figure 224’, [0022])  in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet (see annotated 
Adibhatla is silent regarding the control system operably connected to the modulating valve and the  one or 96308US01 (U421166US)3Application No. 15/601,499 more sensors, the one or more sensors being disposed at the bleed duct to sense the one or more operating conditions, the modulating valve responsive to the one or more operating conditions sensed by the one or more sensors, the one or more sensors disposed between the bleed port and the modulating valve, the control system configured to evaluate data from the one or more sensors to determine a selected position for modulating valve and command the modulating valve to the selected position, as well as a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations. In addition, Adibhatla does not explicitly recites that the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned.


    PNG
    media_image4.png
    684
    816
    media_image4.png
    Greyscale

However, Chen teaches a bleed air cooling system (cooling circuit, not numbered, see Abstract, and Fig. 2) for a gas turbine engine (gas turbine, not numbered, Col. 1 L. 6, Fig. 2), comprising: a bleed port (22,24, or 26; Fig. 2) disposed at an axial location (see Fig. 2) of the gas turbine engine to divert a bleed airflow (cooling air; Fig. 2)  from a gas turbine engine flowpath (see arrows from ambient air to exhaust stack; in Fig. 2); a bleed outlet (see annotated figure 863’) disposed at a cooling location (see annotated figure 863’) of the gas turbine engine; a bleed duct (pipes carrying high-pressure cooling air; see Fig. 2) in fluid communication with the bleed port (see arrows/paths from 22,24, or 26  to 46, 48, or 50) and configured to convey the bleed airflow from the bleed port to the bleed outlet (see cooling air Fig. 2); a modulating valve (V8, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of  Adibhatla to have the control system operably connected to the modulating valve and the  one or 96308US01 (U421166US)3Application No. 15/601,499 more 
However, Gonzales teaches a bleed air cooling system (see annotated figure 511’) for a gas turbine engine (10; Fig. 1), comprising:  a bleed port (see annotated figure 511’); a bleed outlet (see annotated figure 511’) disposed at a turbine section of the gas turbine engine (see annotated figure 511’) of the gas turbine engine; a bleed duct (12b) in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet  (see arrow in Fig. 1); a turbine manifold (14; Figs. 1-2) disposed at the turbine section extending completely around a perimeter (see annotated figure 511’) of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations (see annotated figure 511’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system of Chen to have a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations, as taught by Gonzales. This would enable to suitably disperse and distribute the cooling air to the turbine section, as recognized by Gonzales, see Col. 2 L. 28-31.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulation valve of Adibhatla  to have the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned, as taught by Schafer. This would enable to have a larger and more accurate way to modulate the amount of bleed air passing through the valve.

Regarding Claim 8: Adibhatla discloses a gas turbine engine (100; [0017]; Fig. 1), comprising: a compressor section (122, 124; Fig. 1 ); a turbine section (128, 130; Fig. 1) operably connected to the compressor section (see shaft 134 and 136 connecting compressor and turbine sections); and a bleed air cooling system (see annotated figure 224’), comprising: a bleed port (see annotated figure 224’) disposed at the compressor section to divert a bleed airflow (see annotated figure 224’) from a gas turbine engine flow path (see arrow 164 Fig. 1); a bleed outlet (see annotated figure 224’) disposed at a turbine section (see annotated figure 224’ and Abstract) of the gas turbine engine; a bleed duct (see annotated figure 224’, [0022]) in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet (see annotated figure 224’); a modulating valve (186; Fig. 1) disposed at the bleed duct (see annotated figure 224’), movable between a fully open position and a fully closed position (186 is necessarily moveable between fully open and fully closed position) to regulate the bleed airflow through the bleed duct based on one or more operating conditions of the gas turbine engine (see [0022]) wherein the modulating valve is positioned along the bleed 
Adibhatla is silent regarding the control system operably connected to the modulating valve and the  one or 96308US01 (U421166US)3Application No. 15/601,499 more sensors, the one or more sensors being disposed at the bleed duct to sense the one or more operating conditions, the modulating valve responsive to the one or more operating conditions sensed by the one or more sensors, the one or more sensors disposed between the bleed port and the modulating valve, the control system configured to evaluate data from the one or more sensors to determine a selected position for modulating valve and command the modulating valve to the selected position, as well as a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations. In addition, Adibhatla does not explicitly recites that the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned.

However, Chen teaches a bleed air cooling system (cooling circuit, not numbered, see Abstract, and Fig. 2) for a gas turbine engine (gas turbine, not numbered, Col. 1 L. 6, Fig. 2), comprising: a bleed port (22,24, or 26; Fig. 2) disposed at an axial location (see Fig. 2) of the gas turbine engine to divert a bleed airflow (cooling air; Fig. 2)  from a gas turbine engine flowpath (see arrows from ambient air to exhaust stack; in Fig. 2); a bleed outlet (see annotated figure 863’) disposed at a cooling location (see annotated figure 863’) of the gas turbine engine; a bleed 

However, Gonzales teaches a bleed air cooling system (see annotated figure 511’) for a gas turbine engine (10; Fig. 1), comprising: a bleed port (see annotated figure 511’); a bleed outlet (see annotated figure 511’) disposed at a turbine section of the gas turbine engine (see annotated figure 511’) of the gas turbine engine; a bleed duct (12b) in fluid communication with the bleed port and configured to convey the bleed airflow from the bleed port to the bleed outlet  (see arrow in Fig. 1); a turbine manifold (14; Figs. 1-2) disposed at the turbine section extending completely around a perimeter (see annotated figure 511’) of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed outlet circumferential locations (see annotated figure 511’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system of Chen to have a turbine manifold disposed at the turbine section extending completely around a perimeter of the turbine section, the turbine manifold configured to distribute the bleed airflow to multiple bleed 
However, Schafer teaches a bleed system (see system in Fig. 1) with a modulating valve (22; Fig. 1) being configured to be positioned anywhere between the fully opened position and the fully closed positioned (Col. 4 L. 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulation valve of Adibhatla  to have the modulation valve is configured to be positioned anywhere between the fully opened position and the fully closed positioned, as taught by Schafer. This would enable to have a larger and more accurate way to modulate the amount of bleed air passing through the valve.

Response to Arguments
Applicant’s arguments/remarks filed 12/15/2021 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Note that in the Applicant’s arguments/remarks, it is stipulated that Claims 7 and 14 are cancelled however the claims filed on 12/15/2021, i.e. the outstanding Claims, Claims 7 and 14 do not appear as cancelled.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741